332 Mass. 317 (1955)
125 N.E.2d 121
JOAN BRETON
vs.
LEO A. BRETON.
Supreme Judicial Court of Massachusetts, Bristol.
October 26, 1954.
March 2, 1955.
Present: QUA, C.J., LUMMUS, WILKINS, SPALDING, & WILLIAMS, JJ.
*318 Solomon Rosenberg, for the libellant.
John D. Sheehan, for the libellee.
LUMMUS, J.
On June 2, 1953, the wife, the libellant in a divorce case, filed a petition that the custody of Bruce George Breton, seven years old, the child of the parties, which a year earlier had been awarded to the husband and father, be given to her. On January 12, 1954, the wife's petition was dismissed, and she appealed. The judge filed a report of the material facts found by him, which showed that the parties separated on January 2, 1952, and that the husband had cared for the boy properly ever since.
The evidence, which is reported, was conflicting as to the condition and care of the boy in his father's house. The boy is small for his age, and rather frail. By G.L. (Ter. Ed.) c. 208, § 28, a divorce court may "revise and alter" a decree for custody "as the circumstances of the parents and the benefit of the children may require." Ordinarily a change in custody will not be made unless there has been a change in circumstances since the original decree for custody. Hinds v. Hinds, 329 Mass. 190, 191. Oliver v. Oliver, 151 Mass. 349, 351. As was said in Grandell v. Short, 317 Mass. 605, 608, "The wisdom of changing the order for custody was one peculiarly within the province of the judge, who observed the witnesses, among whom were both parents." His decision is entitled to weight, and will not be reversed unless plainly wrong. Jenkins v. Jenkins, 304 Mass. 248, 252. Durfee v. Durfee, 293 Mass. 472, 477.
Decree dismissing petition affirmed.